                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                               CASE NO. 1:18-cv-292

SARA E. WILLIS, and husband, BRIAN WILLIS,                  )
                                                            )
                        Plaintiffs,                         )
v.                                                          )
                                                            )
CLEVELAND COUNTY, NORTH CAROLINA,                           )
sub nom. CLEVELAND COUNTY PUBLIC                            )
HEALTH DEPARTMENT/ANIMAL CONTROL                            )
SERVICES DIVISION; BRIAN EPLEY, in his official             )          COMPLAINT
capacity (only) as the Manger of Cleveland County;          )
DOROTHEA WYANT, individually and in her official            )   (JURY TRIAL REQUESTED)
capacity as “Health Director” of the Cleveland County       )
Health Department; SAM LOCKRIDGE, individually              )
and in his official capacity as the former Cleveland        )
County General Services Director and Supervisor of the      )
Cleveland County Animal Control Division ,                  )
                                                            )
               Defendants.                                  )
______________________________________                      )

                                      INTRODUCTION

       COMES NOW Sara E. Willis and husband, Brian Willis, the above-named Plaintiffs, by

and through undersigned counsel complaining of Defendants, and alleges and says as follows:

                                PRELIMINARY STATEMENT

       This is a civil action seeking actual, compensatory, and punitive damages, declaratory

and injunctive relief under the Constitution and laws of the United States for violations of

Plaintiff’s Civil Rights, made actionable under e.g., 42 U.S.C. §§ 1983 and 1985, and 2000(e) et.

seq., including Title VII claims for Hostile Work Environment, Sexual Harassment, Intentional

Acts of Direct Discrimination and unlawful Disparate Treatment, along with claims for Violation

of the Wage & Hour Act, Negligent Hiring/Training/Supervision/Retention, Negligent, Reckless

                                               1


      Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 1 of 58
and/or Intentional Infliction of Emotional Distress, Wrongful Termination, and Loss of

Consortium under the laws of the State of North Carolina.


                                 JURISDICTION AND VENUE

       This is an action seeking legal and equitable relief. The unlawful acts delineated herein

occurred in Cleveland County, North Carolina, within the Western District of North Carolina.

Plaintiffs are citizens and residents of Cleveland County, N.C., who claim substantial

compensatory damages and punitive damages under both state and federal law. The defendants,

were at relevant times hereto, public officers in Cleveland County, North Carolina, acting under

color of state law. Jurisdiction is proper in this United States District Court, pursuant to 28

U.S.C. § 1331 (Federal Question), 1343 (Civil Rights), and 1367 (Supplemental Jurisdiction) and

venue is proper in the United States District Court for the Western District of North Carolina.

Plaintiffs present federal claims, including violations of e.g., Section 706 of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., for unlawful discrimination, sexual harassment

and hostile work environment. Plaintiffs assert their supplemental state law claims under North

Carolina common law, the General Statutes of North Carolina, and the established public policy

of the State of North Carolina, see, e.g., N.C. GEN. STAT. § 143-422.2 (forbidding discrimination

in employment on account of sex) and Chapter 95 (the Wage & Hour Act). The violations of

federal law are asserted herein as independent causes of action and also serve as evidence of

independent violations of North Carolina’s law and established public policy. (To the extent that

Plaintiffs may lack any adequate remedy for the wrongs of which they herein complain under

state or federal law, Defendant Cleveland County is being sued for direct violations of the United

States and North Carolina Constitutions).



                                                  2


       Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 2 of 58
                                        PARTIES:

1.      Plaintiff, Sara E. Willis (“Sara Willis” or “Mrs. Willis”) is a citizen and resident of

        Cleveland County, North Carolina.

2.      Sara Willis was employed by Defendant Cleveland County as a “Labor Crew Leader

        – Euthanasia Tech” in the Cleveland County Public Health, Animal Control Services

        Department, from May 1, 2016 through June 15, 2017.

3.      Plaintiff, Brian Willis (“Brian Willis” or “Mr. Willis”) is a citizen and resident of

        Cleveland County, North Carolina, and was at all times hereto married to and is the

        husband of Plaintiff Sara E. Willis.

4.      Brian Willis was at times relevant hereto employed by Cleveland County as a

        Machine Operator III.

5.      Defendant Cleveland County, sub nom. Cleveland County Public Health,

        Department/Animal Control Services Division (“Cleveland County” or “the

        County”), is a political subdivision of the State of North Carolina, and body politic

        and corporate, within the meaning of N.C. Gen. Stat. §§ 153A-1 (3), and 10, in which

        capacity Defendant Cleveland County is capable of being sued in accordance with

        N.C. GEN. STAT. §§ 153A-11.

6.      Defendant Cleveland County employs approximately 1,000 people and provides a

        variety of services to the residents of Cleveland County, including but not

        limited to controlling stray domestic animals by means of its Animal Control

        Division, with the authority to appoint animal control officers (fixing their salaries,

        allowances and expenses in accordance with e.g., N.C. GEN. STAT. §§ 67-30 and

        153A-127 et seq.)
                                               3


     Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 3 of 58
7.      Upon information and belief, at all times relevant to the matters complained of in this

        Complaint, Defendant Cleveland County has adopted, pursuant to N.C. GEN. STAT. §

        153A-435, a plan of insurance covering the full dollar amount of the claims asserted

        herein and has thus waived its immunity from civil liability for the acts and/or failures

        to act, described herein; together or in the alternative, Defendant Cleveland County

        may have participated in a governmental risk pool and thus waived its sovereign

        immunity; additionally or in the alternative, Defendant Cleveland County may have

        adopted waiver of immunity guidelines which apply to the facts of the present case.

        Defendants have waived and/or are estopped from asserting any “immunity”

        otherwise available to the extent Defendants (or any of them) intentionally violated

        the law, conspired to deprive Plaintiffs, or any of them of known and established

        civil, statutory or constitutional rights under state or federal law, and/or acted

        corruptly, maliciously, or were grossly negligent and recklessly indifferent to the

        established rights of Plaintiffs as alleged herein; specifically, Plaintiffs affirmatively

        assert that Defendants: wantonly did that which a person of reasonable intelligence

        would know to be contrary to that person’s duty under state and/or federal law, and

        which that person would reasonably foresee could cause injury or damage to

        Plaintiffs, citizens of the State of North Carolina and of the United States.

8.      Defendant, Brian Epley (“Epley”), upon information and belief, was at all times

        relevant hereto, a citizen and resident of Cleveland County, North Carolina, and is or

        was at times relevant hereto, the Manager of Cleveland County, a professional

        administrator who oversees the day-to-day operations of the Cleveland County

        government and manages the various County Departments, including the Health

                                              4


     Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 4 of 58
        Department and Animal Services; Defendant Epley is sued in his official capacity

        only, as the Cleveland County Manager, and is named in addition to Cleveland

        County to the extent necessary to effectuate the legal, injunctive or declaratory relief

        sought by Plaintiffs. Defendant Epley is being sued in his official capacity under

        federal law for violations of Plaintiffs’ federal civil and constitutional rights, and

        under North Carolina law for all cognizable common law and/or statutory claims.

        (To the extent that Plaintiffs may lack any adequate remedy for the wrongs of which

        they herein complain under state or federal law, Defendant Epley is being sued in his

        official capacity for direct violations of the United States and North Carolina

        Constitutions). At all times relevant hereto, Epley acted under color of State law.

9.      Upon information and belief, Defendant Dorothea Wyant (“Wyant”) is a citizen and

        resident of Cleveland County, North Carolina, and was at all times relevant to this

        action, the Health Director for the Cleveland County Health Department. Plaintiffs

        sue Defendant in her official capacity and also in her individual capacity. Defendant

        Wyant is being sued in her official capacity under federal law for violations of

        Plaintiffs’ federal civil and constitutional rights, and under North Carolina law for all

        cognizable common law and/or statutory claims. (To the extent that Plaintiffs may

        lack any adequate remedy for the wrongs of which they herein complain under state

        or federal law, Defendant Wyant is being sued in her official capacity for direct

        violations of the United States and North Carolina Constitutions).          At all times

        relevant hereto, Defendant Wyant acted under color of State law.

10.     Upon information and belief, Defendant Sam Lockridge (“Sam Lockridge” or

        “Defendant Lockridge”) is a citizen and resident of Gaston County, North Carolina,

                                              5


     Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 5 of 58
      and was at all times relevant to this action, a former Cleveland County General

      Services Director and Supervisor of the Cleveland County Control Services

      Department and supervised the Landfill, the Animal Control Division and the Gun

      Range.     Plaintiffs sue Defendant Lockridge in both his individual and official

      capacities. Defendant Lockridge is being sued in his official capacity under federal

      law for violations of Plaintiffs’ federal civil and constitutional rights, and under North

      Carolina law for all cognizable common law and/or statutory claims. (To the extent

      that Plaintiffs may lack any adequate remedy for the wrongs of which they herein

      complain under state or federal law, Defendant Lockridge is being sued in his official

      capacity for direct violations of the United States and North Carolina Constitutions).

      At all times relevant hereto, Defendant Lockridge acted under color of State law.

11.   Defendants are “persons” within the meaning of the Civil Rights Act of 1871, 42

      U.S.C. § 1983 and may be sued for the claims presented in this action.

                                                FACTS:

12.   Approximately two to three weeks after Mrs. Willis began her employment with

      the Defendant County, while six months pregnant, Mrs. Willis and her supervisor,

      Mr. Bowling, were called over to the County’s landfill, to meet with Defendant

      Lockridge.

13.   Plaintiff Sara Willis and her immediate supervisor, Mr. Bowling, worked primarily

      in the same building; the office of Defendant Lockridge was located in a building

      about four (4) miles away from where Mrs. Willis and Mr. Bowling usually worked.

      Plaintiff was not ordinarily required to interact directly with Mr. Lockridge very

      often. Defendant Lockridge, Mr. Bowling and Ms. Willis met in Defendant Sam

                                            6


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 6 of 58
      Lockridge’s office. As the meeting came to an end, Mr. Bowling left the office.

      Mrs. Wills and Defendant Lockridge continued talking and eventually walked out

      of his office into the hallway. At that time, Sam Lockridge sexually assaulted

      Mrs. Willis by smacking her on the buttocks. Mrs. Willis was shocked by the

      inappropriate contact immediately turned to look at Defendant Lockridge, who

      was smirking and leering at her. Defendant Lockridge offered no excuse or

      apology for the offensive touching. This unwanted advance against Mrs. Willis

      was not welcomed, nor condoned by Mrs. Wills, who was dumbstruck, and who

      immediately and abruptly left the premises.

14.   During Ms. Willis employment with Cleveland County, the chain of command for the

      County’s Public Health Department/Animal Control Services Division was as

      follows: Plaintiff, Sara Willis, as a Labor Crew Leader/Euthanasia Technician

      reported to Mr. Tripp Bowling, Animal Control Supervisor II as her first supervisor in

      the chain of command, who reported to Defendant Sam Lockridge, Control Health

      Services as the second supervisor in the chain of command, who in turn, reported to

      Defendant Doretha Wyant, Health Director, the third supervisor in the chain of

      command; upon information and belief Defendant Dorthea Wyant reports directly to

      Defendant Eppley, who reports to Defendant Cleveland County, Plaintiffs’ employer.

15.   Upon information and belief, Mr. Tripp Bowling, Mrs. Willis’ direct supervisor, took

      a leave of absence from and after approximately March 15, 2017 through the

      termination of her employment.

16.   Zach Lovelace, Cleveland County employee, assumed the duties of Tripp

      Bowling (who was the immediate supervisor of Plaintiff Sara Willis), and acted

                                          7


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 7 of 58
      in the capacity of Animal Control Supervisor II, from on or around March 15,

      2017 and for the duration of her employment with the Defendant County. All

      Animal Control Officers in the Defendant Cleveland County’s Animal Control

      Department thereafter reported to Zach Lovelace as their immediate supervisor.

      However, Plaintiff, Sara Willis, and certain other Cleveland County Employees,

      however, were specifically instructed to report directly to Defendant Sam

      Lockridge, and not to Zach Lovelace. Sara Willis was then put in the position of

      having to report directly to Defendant Lockridge, including for any claims of

      sexual harassment or discrimination, who was expressly given direct supervisory

      control over Plaintiff Sara Willis and who continued to sexually harass and

      intimidate Mrs. Willis, effectively preventing her from reporting the conduct of

      Defendant Lockridge to her immediate supervisor.

17.   Defendant Lockridge repeatedly attempted to hug Mrs. Willis and attempted to

      kiss her on the lips on numerous occasions, thereafter. Each time Defendant

      Lockridge attempted to make inappropriate physical contact with Mrs. Willis, she

      rebuffed his illicit advances and turned away to avoid his kiss.

18.   While Defendant Lockridge was acting as the immediate supervisor of Plaintiff

      Sara Willis, she was required to perform the duties of “Rescue Coordinator”, but

      without the benefit of the title or the salary commensurate with the job of Rescue

      Coordinator, which she ably performed. (The assigned salary of “Rescue

      Coordinator” was $38,000.00 per year; Mrs. Willis had assumed the duties of that

      position, but was only paid $28,000.00 and continued to be denied a

      commensurate raise, or formal promotion to that job, even after proving that she

                                          8


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 8 of 58
      was quite capable and qualified, during the last six months of her employment

      and despite her request for a promotion to the job she had been performing.

19.   During the time that Defendant Lockridge was serving as the Mrs. Willis’ direct

      supervisor, the Animal Control Division did not have regular monthly leadership

      meetings. Defendant Lockridge would call or text Mrs. Willis at all hours of the

      night on the pretense of asking work related questions, and made unusually

      frequent and unnecessary appearances at the animal shelter, the building where

      Mrs. Willis worked, perpetuating a hostile work environment and inflicting

      foreseeable emotional distress on Plaintiffs.

20.   Ms. Willis was required to visit Defendant Lockridge at his office to repor t

      on w or k relate d m atters; she was incr easingly required to report to

      Defendant Lockridge during her last several months of employment, and was

      forced to be alone with Defendant Lockridge at his office (where she was isolated

      in a building about four (4) miles away from her regular work location), without

      the benefit of her co-workers or other witnesses present.

21.   Mrs. Willis received reports from other female employees who had interacted

      with Defendant Lockridge, that Defendant Lockridge had touched them

      inappropriately on numerous occasions. Upon information and belief, such

      incidents had been reported and/or were known to Defendant Cleveland County,

      who had actual or constructive knowledge of such unlawful and discriminatory

      acts and practices on the part of Defendant Lockridge.

22.   Upon information and belief, reports of Defendant Lockridge’s improper,

      unlawful and inappropriate behaviors were observed, disregarded, dismissed

                                          9


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 9 of 58
      and/or ignored by Defendant Cleveland County.

23.   Sara Willis was dissuaded from reporting the sexual harassment by virtue of the

      pervasive sexually hostile work environment, direct threats regarding her job and that

      of her husband, Plaintiff Brian Willis, as well as the general knowledge throughout

      Cleveland County regarding Defendant Lockridge’s inappropriate past behavior,

      without serious reprimand or correction, despite reported complaints, along with the

      absence of a meaningful or effective reporting mechanism at the County Health

      Department/Animal Services Division through her chain of command or the Human

      Relations Department.

24.   When Mrs. Willis, complained to Zack Lovelace (who had assumed the duties of

      her absent immediate supervisor), reporting that she had experienced unwelcome

      touching by Mr. Lockridge, Zack Lovelace advised Mrs. Willis that she should

      record Defendant Lockridge the next time she had a conversation with him,

      before she reported any misconduct, confirming her perception that without

      physical evidence of such ongoing harassment, her report would be futile and

      could result in her dismissal from employment.

25.   Alternatively and/or additionally, the Cleveland County employees were

      discouraged and/or afraid to report the incidents of sexual abuse, harassment and

      discrimination for fear of reprisals or retribution by Defendants, and the reports or

      incidents of improper and illegal behavior were otherwise known to Defendant

      Cleveland County, who protected the individual Defendants, including Defendant

      Lockridge, and established, fostered, condoned and maintained the sexually

      hostile work environment perpetuated by Defendant Lockridge’s known and

                                          10


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 10 of 58
      pervasive sexual harassment and his position of authority, autonomy, or control

      over and in Cleveland County’s Public Health/Animal Control Department.

26.   In December, 2016, Defendant Lockridge asked Sara Willis if she would be

      interested in applying for a position with a program called “Target Zero” (a cat

      diversion program recommended to the Cleveland County Animal Shelter). He

      represented that the position would not be “on call” nor would there be any work

      on holidays, nights or weekends. Mrs. Willis said she was interested in the

      position.

27.   On or about December 29, 2016, Defendant Lockridge called Mrs. Willis to his

      office to begin the application process for the Target Zero project. During the

      process of completing the application, Defendant Lockridge asked Mrs. Willis to

      step around his desk to review the application on the computer. Defendant

      Lockridge proceeded to put his hand between her legs, right above the knee. Mrs.

      Willis immediately strode away from behind the desk and rebuffed Defendant

      Lockridge’s inappropriate touching.

28.   Rita Ross, another employee of the Cleveland County Animal Shelter, was

      assisting Sam Lockridge in preparing the “Target Zero” application for Mrs.

      Willis and, upon information and belief, observed the incident, including the

      rebuff of the illicit touching and her abrupt extrication from Defendant

      Lockridge’s illicit groping behind his desk. Upon information and belief, Ms.

      Ross, as a Cleveland County Employee and co-worker of Plaintiff Sara Willis,

      had the duty and obligation to report the harassment (whether directed at her

      personally or someone else, such as Plaintiff, Sara Willis) to a supervisor, any

                                       11


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 11 of 58
      other member of management or Human Resources at the Defendant Cleveland

      County, who thereby had actual or constructive knowledge of said unlawful and

      discriminatory conduct.

29.   Mrs. Willis had also received reports from other female employees who had

      interacted with Defendant Lockridge, that Defendant Lockridge had touched

      them inappropriately on numerous occasions. Upon information and belief, such

      incidents had been reported and/or were known to Defendant Cleveland County,

      who had actual or constructive knowledge of such unlawful and discriminatory

      acts and practices on the part of Defendant Lockridge.

30.   Upon information and belief, reports of Defendant Lockridge’s improper,

      unlawful and inappropriate behaviors were observed, disregarded, dismissed

      and/or ignored by Defendant Cleveland County.

31.   Throughout Mrs. Willis’ employment when attending to daily work functions,

      such as delivering the mail to the landfill for posting, Defendant Lockridge

      repeatedly tried to hug and kiss Mrs. Willis who consistently remonstrated and

      rebuffed her Superior/County Official’s unwanted advances.

32.   Mrs. Willis had also received reports from other female employees who worked

      under Defendant Lockridge, saying that Defendant Lockridge had touched them

      inappropriately on numerous occasions. The female employees subordinate to

      Defendant Lockridge all expressed their fear that if they reported his conduct they

      would lose their jobs.      Upon information and belief, such incidents had

      nonetheless been reported and/or were known to Defendant Cleveland County,

      who had actual or constructive knowledge of such unlawful and discriminatory

                                        12


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 12 of 58
      acts and practices on the part of Defendant Lockridge.

33.   Upon information and belief, reports of Defendant Lockridge’s improper,

      unlawful and inappropriate behaviors were observed, disregarded, dismissed

      and/or ignored by Defendant Cleveland County.

34.   Upon information and belief, on or about June 1, 2017, Defendant Lockridge

      called Cleveland County employee, Rebecca Sitzes, and discussed the Plaintiffs’

      marital relationship. Upon information and belief, Defendant Lockridge stated

      that Mrs. Willis needed to be “nice” to him if her husband, Brian Willis, wanted

      to keep his job. Defendant Lockridge’s threat of jeopardizing her husband’s job

      as well as her own (and her family’s means of financial support) was intended to

      be indirectly communicated to Mrs. Willis (through Rebecca Sitzes). Mrs. Willis

      received Defendant Lockridge’s indirect threat (through Rebecca Sitzes) and

      understood that being “nice” including not reporting directly to Cleveland County

      through any other channel, such as the Human Resources Department; Defendant

      Lockridge’s threat, coupled with Defendant Cleveland County’s perceived

      knowledge of and complicity in the sexually hostile work environment had the

      desired chilling effect of extorting her silence and subjected both Plaintiffs to the

      impossible dilemma of continuing to be subjected to the unwelcomed and

      rebuffed sexual advances and harassment, or losing all means of income for

      Plaintiffs’ family.

35.   The persistent complaints and comments regarding Defendant Lockridge’s

      unchecked sexual harassment, as made by Defendant Cleveland County co-

      workers directly to Plaintiffs, substantiated the known acts of sexual harassment

                                         13


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 13 of 58
      by Defendant Lockridge and the County’s refusal to appropriately address such

      commonly     known    misconduct,    perpetuating   the   sexually   hostile   work

      environment in the Cleveland County Public Health/Animal Control Department

      by and among County employees, including Plaintiffs, and their supervisors

      (including the individual Defendants.)

36.   Defendants Lockridge and Wyant appeared to have a personal relationship that

      was observed by numerous County employees as well as members of the general

      public. Defendant Lockridge has stated a number of times, around numerous

      individuals, that he is “untouchable” and can do as he wishes within Cleveland

      County as a supervisor of County employees.

37.   Ms. Wyant was seen to have suspended her independent judgment as to matters

      involving Defendant Lockridge, consistently deferring to Mr. Lockridge during

      discussions related to her sphere of authority and always “rubber-stamping” his

      decisions.   It was “common knowledge” that Dorthea Wyant and Defendant

      Lockridge often took long lunch breaks together at Ms. Wyant’s personal

      residence, as was observed by Ms. Wyant’s neighbors.

38.   Defendant Lockridge was publicly reported to have had “zipper problems”

      involving possible video evidence, including allegations that he was personally

      “involved” with Defendant, Dorothea Wyant, and may have had unsavory

      relationships with other women that Lockridge was said to have “power over.”

39.   By May 30, 2017, Mrs. Willis could no longer tolerate the hostile and abusive

      workplace environment and went to Mr. Lockridge’s office to give notice of her

      intended resignation from employment with the County, and indicated that June

                                          14


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 14 of 58
      15 would be her “last day” of employment by the County; Defendant Lockridge

      again asked her to hug and kiss him. Sara Willis refused his overtures and left the

      office.

40.   Upon her return to the animal shelter, Mrs. Willis was asked by fellow employee,

      Zac Lovelace, if she was “OK”.       Mrs. Willis explained to Zach Lovelace that

      Defendant Lockridge had again attempted to kiss her.          Zach Lovelace then

      warned Mrs. Willis regarding Defendant Lockridge’s unwanted advances, that if

      “she didn’t behave” then her husband’s job could be in jeopardy.       Mrs. Willis,

      understood that “behaving” including not reporting directly to Cleveland County

      through any other channel, such as the Human Resources Department, and such

      warning had the chilling effect of extorting her silence, subjecting both Plaintiffs

      to the impossible dilemma of tolerating Defendant Lockridge’s unwelcomed and

      rebuffed sexual advances and harassment, or losing all means of income for

      Plaintiffs’ family.

41.   Mrs. Willis then called County Human Resources Director Allison Mauney

      ("Ms. Mauney") to arrange an "exit interview", believing such an interview

      would be the only safe way to voice her complaints regarding Defendant

      Lockridge.

42.   On Thursday, June 1, 2017, Sara Willis formally reported the sexual harassment

      to which she had been routinely and continuously subjected by Defendant

      Lockridge throughout her employment, in accordance with the written terms of

      the County's purported “Harassment Policy”.         Sara Willis openly told Ms.

      Mauney of the Human Resources Department that she had been subjected to

                                         15


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 15 of 58
      unwelcome conduct of a sexual nature by Mr. Lockridge. Mrs. Willis advised Ms.

      Mauney that Mr. Lockridge had "smacked" her on her buttocks soon after she

      began employment by the County, possibly around the end of June of 2016, and

      explained that on many occasions when Mrs. Willis had gone to Mr. Lockridge's

      office for work-related reasons, he had repeatedly and persistently tried to kiss

      and hug her, despite her resistance and avoidance of his advances.           Her

      complaints were received without comment by the Human Resources Officer,

      until Mrs. Willis apprised Ms. Mauney that she had "proof ' of Mr. Lockridge's

      unwelcome sexual conduct, having kept an audio recording of her meeting with

      Mr. Lockridge on May 30, 2017.

43.   Ms. Mauney then instructed Ms. Willis that she would be placed “on a leave-of-

      absence with pay, so that the County could conduct a prompt and thorough

      investigation of her claims”; Mrs. Willis agreed to continue her employment in

      order to assist with the investigation.

44.   During their conversation, Ms. Mauney assured Mrs. Willis that her husband’s

      job was secure, notwithstanding the evidence of the inappropriate sexual behavior

      (and indirect threats) of Defendant Lockridge. However, at no time did anyone

      from the HR Department or the County (including Brian Willis’ direct

      supervisors), ever speak with Mr. Willis either about what had been reported by

      his wife, nor about the security of his position with the County.

45.   On June 7, 2017, Ms. Mauney contacted the Mrs. Willis, asking whether she

      would reconsider and rescind her resignation and return to work. Ms. Mauney

      said that Mr. Lockridge was not “currently” working for the County while an

                                          16


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 16 of 58
      investigation was being conducted; Ms. Mauney suggested that Mrs. Willis could

      resume her job, but gave no assurances that Defendant Lockridge would not

      retain his authority or be back working for the County after the investigation was

      completed. Mrs. Willis’ requested some time to consider the matter.

46.   Mrs. Willis was then instructed to “call in sick” rather than working while the

      Employer’s “investigation” of Defendant Lockridge was underway. Mrs. Willis

      was away from work from Thursday, June 1, 2017 through Wednesday, June 7,

      2017, at the request of the Employer, and upon information and belief was

      charged for personal time off or “sick days” as Mrs. Willis had been so

      instructed.

47.   On or about June 12, 2017, the Mrs. Willis, attended an Animal Control meeting,

      after which she met with Public Health Director Wyant and asked whether the

      position of "Animal Control Supervisor II", currently held by Mr. Bowling (who

      was then out on a leave-of-absence) would be available, and expressed her

      interest in the position.

48.   Defendant Wyant told Mrs. Willis that Mr. Bowling was expected to return to

      work soon and, as a result, that the position would not be available. (contrary to

      representations by Defendant Lockridge to the effect that Mr. Bowling’s absence

      would likely be permanent).

49.   Prior to her scheduled last day of June 15, 2017, the Defendant County offered to

      allow Mrs. Willis to rescind her resignation; Defendant Cleveland County refused

      to give Sara Willis any assurance that Defendant Lockridge would not continue

      his employment with the County in a supervisory position; refused to offer to

                                        17


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 17 of 58
      promote or compensate her at the rate and level paid to other (male) employees

      for performing the duties of a “Rescue Coordinator”; and refused to consider Sara

      Willis for the open position of "Animal Control Supervisor II", for which Mrs.

      Willis was duly qualified, all as requested, after returning to work following her

      formal report of sexual harassment.

50.   When Mrs. Willis specifically asked Ms. Mauney of the Human Resources

      Department about whether Defendant Lockridge would continue to be employed

      as her supervisor, she was told only that he was not currently working for the

      County at that time (upon information and belief he was on a fully paid

      suspension pending a hearing on the substantiated investigation of misconduct as

      reported by Mrs. Willis) and was told that they “could not discuss Sam Lockridge

      at this time”.

51.   Upon information and belief, the County’s “investigation” into the sexual

      misconduct allegations against Defendant Lockridge (including interviews with

      approximately twenty (20) employees), independently confirmed that Defendant

      Lockridge had apparently engaged in repeated acts of "unacceptable personal

      conduct", as formally reported by Mrs. Willis.

52.   The Defendant County scheduled a pre-dismissal conference with Lockridge for

      June 16, 2017, the day after completion of the notice period worked by Plaintiff

      Sara Willis, although the County’s investigation was completed and the

      Plaintiffs’ charges of sexual harassment were substantiated, prior to the

      termination of her employment.

53.   Upon information and belief, Defendant Lockridge continued in his employment

                                        18


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 18 of 58
      with Cleveland County until after Mrs. Willis had returned to work at the

      County’s request and through the expiration of her ‘notice period’, through June

      15, 2017.

54.   Upon information and belief, Defendant Lockridge was allowed to quietly resign

      from his employment with the County, sometime after June 15, 2017, without

      consequence or discipline for the numerous and now documented accounts of

      sexual misconduct repeatedly and continually perpetrated against numerous

      County employees, including Plaintiffs, which had been actually or constructively

      known and perpetuated by the County for decades.

55.   Brian Willis had been employed with Defendant Cleveland County since

      December 16, 2016. From and after the termination of Plaintiff Sara Willis’s

      employment with the Defendant County, the hostile work environment continued

      at the landfill, where Brian Willis had worked under the supervision of Defendant

      Lockridge. Plaintiff Brian Willis continued to feel threatened in his employment

      as a result of his wife’s having reported the sexual harassment and discrimination

      by Defendant Lockridge, which was then under investigation by the E.E.O.C.

56.   Certain employees at the landfill remained in contact with Defendant Lockridge and

      posted pictures including Defendant Lockridge on social media, such that Defendant

      Lockridge was perceived to still have influence in the County Departments which he

      had previously supervised.

57.   On or about October 11, 2017, Plaintiff Sara Willis filed a Charge of

      Discrimination with the Equal Employment Opportunity Commission (“EEOC”),

      a copy of which is attached hereto and incorporated herein by reference, labeled

                                        19


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 19 of 58
      “Exhibit 1”;

58.   Plaintiff Brian Willis continued to work under conditions of the hostile work

      environment fostered and maintained by the Defendant County, and perceived that he

      was being scrutinized for any reason that might justify termination from employment

      and no remediation of the hostile work environment was undertaken, nor was any

      assurance that he would not be subjected to retaliation for his wife’s reporting ever

      communicated, although upon information and belief, employees were instructed not

      to discuss the reasons for Defendant Lockridge’s voluntary resignation, or the charges

      of misconduct reported by his wife, Plaintiff Sara Willis, while he remained

      employed by the Defendant Cleveland County, who opposed the Charge of

      Discrimination then pending with the E.E.O.C.

59.   While the Charge of Discrimination was unresolved, on or about January 26,

      2018, Brian Willis could no longer continue to work in the pervasive hostile work

      environment that he was being subjected to, feeling like he was “walking on

      eggshells” at his place of employment and felt compelled to resign his

      employment as Machine Operator III with Defendant Cleveland County, because

      of communicated threats that he would “lose his job” as a result of his wife’s

      complaints of sexual harassment by Defendant Lockridge and the pending Charge

      of Discrimination, which did not appear to have been properly addressed by his

      employer, the Defendant County.

60.   On or about July 24, 2018, the EEOC issued a Notice of Right to Sue (issued at

      the request of Sara Willis), more than 180 days having passed without the

      completion of an investigation or other resolution having been provided by the

                                          20


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 20 of 58
      EEOC; a copy of said Notice of Right to Sue is attached hereto and incorporated

      herein by reference, labeled “Exhibit 2”. This lawsuit under Title VII is filed in

      this federal court within 90 days of Plaintiffs’ receipt of said notice.


                   PLAINTIFFS FIRST CAUSE OF ACTION
                (TITLE VII CLAIMS – 42 U.S.C. § 2000e et seq.)

61.   Plaintiff repeats, reiterates and realleges each and every allegation contained in the

      above paragraphs and incorporates the same herein by reference.

62.   Defendants were responsible for providing employment to Plaintiffs without

      discrimination or abridgement on account of sex, and for the hiring, training,

      supervision and retention of the individual Defendants. Defendant Cleveland County

      (through the Cleveland County Animal Control Services Department and the

      individual Defendants, its supervising employees, officers or agents) acted under

      color of State law.

63.   Plaintiff Sara Willis is a member of a protected class, in that said Plaintiff is a female;

      Plaintiff Brian Willis is a member of a protected class, in that said Plaintiff is a male

      and is the spouse of Plaintiff Sara Willis; both were entitled to be employed by

      Defendant Cleveland County without being subjected to sexual harassment,

      discrimination on account of sex, a sexually hostile work environment or retaliation

      for the possible reporting of any such events or conditions.

64.   Plaintiffs suffered adverse employment actions as aforestated. The offending

      conduct was: (1) unwelcome; (2) based on plaintiff s gender; (3) sufficiently

      pervasive or severe to alter the conditions of employment and to create a

      hostile work environment; and (4) imputable to the employer.

                                            21


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 21 of 58
65.   The Defendant County’s proffered reasons for Plaintiff’s termination (including

      Defendant’s explanations given in response to Plaintiff’s Charge of Discrimination as

      provided to the EEOC) are not worthy of credence, the real reason being intentional

      discrimination against Plaintiffs based on sex, the pervasively hostile work

      environment, and/or in retaliation for reporting such claims of sexual harassment.

66.   As a result of the prohibited discrimination, Mrs. Willis, a County employee suffered

      a tangible employment action at the hands of her supervisors, Defendants Lockridge

      and Wyant, including, a significant change in employment status with significantly

      different responsibilities, (reassigning her the duties of a “Rescue Coordinator”); the

      failure to promote Sara Willis to the “Rescue Coordinator” job that she had been

      performing de facto (and a decision that caused a substantial change in benefits by

      requiring additional work without additional commensurate compensation); offering

      to reinstate her to the job of     Labor Crew Leader - Euthanasia Tech, without

      providing any compensation for or recognition of the additionally assigned duties of

      “Rescue Coordinator” that were outside her formal job description;           failing to

      promote her to the open position of "Animal Control Supervisor II"; all without

      providing any assurance that Defendant Lockridge would not be returning to a

      position of supervisory authority within the County and concealing the fact (or

      effective date) of his resignation, believed to have been given on or about June 7,

      2017, but voluntarily accelerated by Defendant Lockridge to be effective on or about

      June 15, 2017.

                              Hostile Work Environment

67.   Defendants failed to provide Plaintiffs with employment conditions and relationships

                                          22


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 22 of 58
      where they could safely work, free from discrimination on account of sex.

68.   Upon information and belief, Defendant Cleveland County had long-standing

      knowledge of Mr. Lockridge engaging in inappropriate sexual misconduct and

      employee relationships, but Defendant Lockridge had simply been previously

      transferred by the County to another location, and was allowed to continue in his

      position of authority and employment with the County, affirming Plaintiffs’ belief

      that any formal report of such misconduct against Lockridge would result in

      retaliation and/or be futile, as such behavior had been and would likely continue

      to be ignored and/or condoned.

69.   Defendant Cleveland County disregarded the past reports of misbehavior from

      Cleveland County employees and the public, and knowingly placed Mr.

      Lockridge in a position of oversight as to Mrs. Willis and others in the Public

      Health Department/Animal Control Services Division of the Defendant County,

      negligently recklessly or intentionally exposing Plaintiffs, and others to unlawful

      discrimination, sexual harassment and a hostile work environment.

70.   The conduct and communication of the Defendant County, by and through Plaintiffs’

      superiors, Defendants’ agents, representatives, and employees, beginning in

      approximately June of 2016 and continuing through their respective terminations

      (January of 2018), discriminated against plaintiffs, substantially interfered with their

      employment, and created an ongoing intimidating, hostile, and offensive work

      environment in violation of e.g., 42 U.S.C. § 2000e-2.

71.   The "hostile work environment" was created and/or maintained by Defendants, and/or

      was subjectively perceived by Plaintiffs, as set forth herein (and about which Plaintiff

                                          23


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 23 of 58
      Sara Willis complained) and amounts to discrimination in the conditions of Plaintiffs’

      employment.

72.   Defendants are liable for the hostile work environment because their conduct had the

      purpose or effect of unreasonably interfering with Plaintiffs’ work performance,

      creating an intimidating, hostile, or offensive working environment.

73.   Plaintiffs’ workplace was permeated with discriminatory intimidation, harassment,

      ridicule, threats and insult (including physical assault on and the inappropriate

      touching and advances toward Mrs. Willis) and the condition that pay [for female

      employees performing the same job as male employees] was not equal.                The

      intimidation and insult continued (refusing to equalize pay for Plaintiff Sara Willis,

      ignoring her complaints, and assigning work that was suitably performed without

      commensurate compensation) and constituted disparate treatment that was

      sufficiently severe or pervasive to alter the conditions of the Plaintiffs’/victims’

      employment (by imposing sexually inappropriate behavior; by reassigning duties; by

      refusing to promote Plaintiff, Sara Willis; by refusing to fill vacancies or posting the

      jobs for which Plaintiff Sara Willis had applied and/or was given assignments; by

      failing or refusing to document, discipline or remediate known, substantiated policy

      violations; and ultimately, by facilitating Plaintiffs’ terminations (actual and

      constructive) while covering up and denying reported abuses and discrimination in

      employment.

74.   Plaintiffs’ workplace should be viewed as hostile or abusive, from both the

      reasonable persons’ standpoint, as well as the victims’ subjective perception,

      considering the totality of the circumstances alleged herein.       The above-recited

                                          24


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 24 of 58
      incidents of harassment occurred in concert and with a regularity that can reasonably

      be termed pervasive; moreover, Plaintiffs subjectively perceived their work

      environment to be abusive, and reported the objective and subjective facts to the

      Defendant County, who already had actual or constructive knowledge thereof, yet

      failed to address or correct such hostile environment.

75.   The Defendant County is subject to vicarious liability to Plaintiffs, as victimized

      employees for an actionable hostile environment created by the County’s supervisors

      who had immediate (or successively higher) authority over Plaintiffs as County

      employees.

76.   No tangible employment action was taken to discipline Defendant Lockridge, despite

      actual or constructive knowledge of Plaintiff’s supervisors’ offensive behavior,

      threats to the employment of both Plaintiffs and the discriminatorily abusive work

      environment.

77.   Title VII of the Civil Rights Act, as amended, 42 U.S.C. § 2000e et seq., prohibits

      discriminatory treatment in employment on the basis of a person’s sex, and prohibits

      a hostile workplace environment based upon such discrimination (which is also the

      stated public policy of the State of North Carolina).

78.   Plaintiff Sara Willis’s sex was a motivating factor in Defendants’ adverse

      employment actions as further demonstrated by: 1) the frequency and pervasive

      nature of Defendant’s discriminatory conduct; 2) the severity of the discrimination; 3)

      the physical abuse and sexual harassment toward a pregnant woman, as well as the

      humiliating and offensive nature of being subjected to continued discrimination and

      threats of retaliation, as well as the cover-up and/or disregard of Defendant

                                           25


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 25 of 58
      Lockridge’s proven sexual harassment, allowing Lockridge to resign on his own

      terms following the termination of employment of Plaintiff Sara Willis; and 4) the

      unreasonable interference with Plaintiffs’ work performance and advancement

      (rejecting valid complaints about unequal treatment, unequal pay, lack of promotions,

      and disregard of grievances, which reports and requests for appropriate correction

      were overlooked and disregarded by Plaintiffs’ supervisors and the County.

79.   The conduct and communications by Defendants, and/or its agents, representatives

      and    employees, substantially interfered with the employment of Plaintiffs and

      created an intimidating, hostile, and offensive work environment in violation of state

      and federal law.

80.   Defendants’ conduct further violated the law in that Defendant failed to provide

      Plaintiffs with employment conditions and relationships where they could safely

      work, free from verbal and physical harassment, discrimination or threats of

      retaliation on the basis of Mrs. Willis’s sex (female), including her related medical

      condition (pregnancy).

81.   Defendants failed to properly respond to valid complaints of illegal activity, including

      unlawful discrimination in the workplace in the falsification, concealment and/or

      condonation of Defendant Lockridge’s unlawful, substantiated harassment and

      discrimination.

82.   Defendants failed to take appropriate action when it knew or should have known of

      the discrimination and the widespread hostile environment they had created, fostered,

      tolerated and/or allowed.

83.   Defendants failed to properly train, monitor and supervise, or to discharge, suspend,

                                          26


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 26 of 58
      reprimand, or otherwise discipline workers and supervisors who either perpetrated,

      acquiesced in, or ignored the employer’s sex-based discrimination; and, Defendants

      failed to implement and enforce an effective anti-discrimination policy among its

      management, staff and employees.

                                Unlawful Retaliation

84.   Title VII also "prohibits retaliation by a private employer against an employee

      because of opposition to “any practice made an unlawful employment practice' by

      Title VII." (See e.g., Bonds v. Leavitt, 629 F.3d 369, 384 (4th Cir. 2011) (quoting 42

      U.S.C. § 2000e3(a)).

85.   As shown hereinabove, Plaintiffs engaged in protected activities (reporting sexually

      hostile conduct, unequal pay, discriminatory compensation decisions and refusals to

      promote Plaintiff Sara Willis when qualified and eligible) and threatening the

      employment of both Plaintiffs in retaliation for the possible reporting or refusal to

      accept or tolerate such unlawful sexual harassment and discrimination.

86.   The Defendant County acted adversely against Plaintiff, refusing to address or correct

      the disparate and discriminatory acts, conduct, and policies being enforced, and

      continuing to discriminate against Plaintiff on the basis of her sex; failing to fairly

      compensate Plaintiff while increasing Plaintiff’s workload; and constructively

      terminating Plaintiff’s employment after completing a substantiated investigation

      supplanted by a voluntary resignation of the perpetrator of such abuses, effective only

      after Plaintiff Sara Willis had completed her notice period, without providing any

      valid assurance that she could safely be reinstated in her job without fear of

      continuing discrimination in the conditions of her employment, including the hostile

                                          27


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 27 of 58
      work environment.

87.   There was a causal connection between Plaintiff’s protected activity and Defendants’

      adverse employment decisions and actions, including Plaintiff’s disparate

      employment status, including Defendant’s interruption and termination of Plaintiff

      Sara Willis’s employment, failing to fairly compensate or promote Plaintiff, despite

      reassignment of Plaintiff’s duties with significantly different responsibilities; and said

      decisions caused a significant change in Plaintiff’s benefits, including unequal wages,

      failure to provide secured leave without pay, instead instructing her to take “sick

      days” or personal time following her report of unlawful and discriminatory conduct.

88.   Defendant retaliated against Plaintiffs for speaking out about the disparate treatment,

      sexual harassment and discrimination by e.g. discontinuing and concealing

      disciplinary proceedings against a substantiated sexual harasser, further perpetuating

      the hostile work environment toward female employees and Plaintiff Brian Willis as

      Plaintiff, Sara Willis’s husband, and discouraging her (and others) from reporting

      unlawful and discriminatory practices, having a chilling effect on established rights

      under federal and state law (including the First Amendment of the United States

      Constitution).

89.   Plaintiff Sara Willis’s sex (female) was a substantial and/or motivating factor in the

      Defendant County’s unlawful and discriminatory employment practices, including the

      decisions not to fairly compensate and/or promote Sara Willis and to threaten the

      termination of Plaintiffs’ employment; alternatively and/or additionally, Plaintiff’s

      reporting and grieving specific instances of unlawful and abusive treatment toward

      female employees (including herself), coupled with or independent of her complaints

                                           28


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 28 of 58
   of unequal disparate and discriminatory treatment in employment conditions, were

   substantial, motivating factor(s) in Defendant County’s adverse employment

   decisions in:

   a. Instructing Plaintiff to take “sick leave” pending an ineffectual investigation;

   b. Refusing to correct reported sexually hostile behavior, and instead, accepting
      Defendant Lockridge’s voluntary resignation, effective after Plaintiff’s
      employment had expired;

   c. Refusing to fairly compensate Plaintiff Sara Willis, despite her qualifications and
      performance in accordance with the employer’s demands and assignment of
      additional duties as a “Rescue Coordinator”

   d. Refusing to promote, or even post and fill the open position of Animal Control
      Officer II, in contravention of established promotion policies and a vacated
      position, despite Plaintiff Sara Willis’s expressed interest, qualifications and
      performance, retaining an absent male employee;

   e. Placing Defendant Lockridge in a position of direct supervision over Plaintiff
      Sara Willis, exposing her to his continued harassment and sexual advances,
      without filling the vacancy created by the absence of her immediate supervisor,
      despite actual or constructive knowledge of his unlawful proclivities;

   f. Systematically increasing Plaintiff’s workload, including the duties of another
      job, without providing the commensurate title, benefits or compensation as
      provided to male employees performing the same job; and,

   g. Refusing to correct or provide any remedial conditions of employment,
      safeguards or assurances, while offering to reinstate Plaintiff in her previous
      undercompensated position, in response to a substantiated investigation
      concerning the very reasons for Plaintiff’s notice and her reports of unlawful
      discrimination in the workplace, terminating her employment under continuing,
      unchecked and intolerable conditions and her reports of disparate treatment, based
      on an impermissible classification, to wit: her sex, and/or as a result of her having
      reported such unlawful treatment and conditions in employment.




                                        29


Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 29 of 58
                Intentional Acts of Direct Discrimination/Disparate Treatment

90.   Defendants (or certain of them as set forth herein) engaged in intentional acts of

      direct discrimination and disparate treatment of Plaintiffs on account of the sex of

      Sara Willis, as set forth herein above, including but not limited to: refusing to correct

      reported sexually hostile or discriminatory behavior; ignoring Plaintiff’s reports of

      disparate treatment and/or concealing the results of the investigation and

      disregarding, or foregoing disciplinary action contrary to espoused policy; refusing to

      fairly compensate or promote Plaintiff Sara Willis, despite her de facto appointment

      and assignments of work as a “Rescue Coordinator”, as well as her qualifications and

      expressed interest in the vacant position of “Animal Control Supervisor II”; and,

      effectuating or procuring the termination of Plaintiffs’ employment on the basis of

      sex or in retaliation for the reporting thereof, as specifically detailed hereinabove.

91.   Defendants are liable for a discriminatory failure to promote Plaintiff Sara Willis

      because: 1) Plaintiff Sara Willis was a member of a protected group (as a female); 2)

      Plaintiff Sara Willis performed and applied for the specific position of “Rescue

      Coordinator” and was qualified and interest in the vacant position of Animal Control

      Supervisor II; 3) she was qualified for that position; and, (4) The Defendant County

      rejected her application under circumstances giving rise to an inference of

      discrimination.

92.   Defendant Employer further unlawfully discriminated against Plaintiff by paying her

      less money for the Defendant job as her male counterparts, and upon information and

      belief, by offering to reinstate her to her former position including the additional

      duties of “Rescue Coordinator” without commensurate job title or compensation, and

                                            30


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 30 of 58
      with no assurance of remediation of the hostile work environment.

93.   The aforesaid conduct of Defendant was “willful” within the meaning of North

      Carolina law and Title VII, since Plaintiff’s supervisors and Defendant’s Human

      Resources and management staff intentionally and knowingly created, tolerated,

      condoned, ratified, aided and/or abetted the aforesaid discriminatory and pervasively

      hostile work environment imposed on Plaintiff in the Defendant County’s workplace;

      despite constructive or actual knowledge of and even after Plaintiff reported the

      specifically objectionable conduct, and her perception of hostility, Defendant failed

      and refused to take any action to correct the situation(s) and allowed Plaintiff Sara

      Willis to work her notice (based on her report of sexual abuse, harassment and

      discrimination), discouraging any such reports by Plaintiffs or other females, and

      perpetuating the perceived hostile work environment.

94.   After Plaintiff expressly informed the Defendant County of the unlawful

      discrimination and hostile work environment, Defendants took no (or insufficient)

      action to give or secure to Plaintiff her rights, privileges and immunities under the

      law.   Furthermore, not only did Defendant fail, but Plaintiff’s supervisors and

      Defendant’s Human Resources personnel expressly failed or refused to inform the

      proper authorities of the events reported to them, or to properly respond and mete out

      discipline, as was their duty under the law and public policy of the United States and

      the State of North Carolina, as well as the County’s espoused Anti-Harassment or

      Anti-Discrimination policies.

95.   As a direct and proximate result of said unlawful employment practices and blatant

      disregard for Plaintiff’s rights and sensibilities, in addition to the indignities of sexual

                                            31


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 31 of 58
      harassment and discrimination, as well as a hostile work environment, Plaintiffs have

      lost and will continue to lose substantial income including, but not limited to, wages,

      social security, pension, seniority and fringe benefits, and other benefits due.

96.   As a direct and proximate result of said unlawful employment practices, Plaintiffs

      suffered and suffered from “Somatization Disorder”, a recognized and diagnosable

      medical/psychological condition believed to have been caused, aggravated and/or

      exacerbated by the stress and hostile work environment fostered and maintained by

      Defendants; Plaintiffs continue to suffer the embarrassment of termination of

      employment following reported unlawful employment practices, emotional trauma,

      anxiety, depression, sleeplessness and/or other mental or emotional conditions

      capable of being diagnosed by qualified medical professionals.

97.   As a further direct and proximate result of said unlawful employment practices,

      Plaintiffs have suffered the indignity of discrimination, the invasion of their rights to

      privacy and to be free from discrimination, harassment, a hostile work environment

      and great humiliation, which has been manifested in physical illness and emotional

      distress.

98.   As a further direct result of said unlawful employment practices, Plaintiffs have

      suffered mental anguish, outrage, anxiety and a diminished ability to contribute

      support themselves and their family and a diminution in the ability to provide medical

      care and health benefit insurance, harm to employability and earning capacity, painful

      embarrassment among friends and co-workers, damage to good reputation, disruption

      of personal life, and diminished enjoyment of the ordinary pleasures of everyday life.

99.   Plaintiffs are entitled to legal, equitable, and declaratory relief for sex discrimination,

                                            32


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 32 of 58
       harassment and or retaliation under Section 706 of Title VII of the Civil Rights Act of

       1964, 42 U.S.C. § 2000 et seq. (as amended) (hereinafter "Title VII") and is entitled

       to recover statutory and/or common law damages in an amount believed to exceed

       $25,000.

                          SECOND CAUSE OF ACTION
          (Violation of The Equal Pay Act of 1963 - 29 U.S.C. § 206(d) and
                      the Lilly Ledbetter Fair Pay Act of 2009)

100.   Plaintiffs repeat, reiterate and reallege each and every allegation contained in the

       above paragraphs and incorporate the same herein by reference.

101.   Upon information and belief, the Defendant County, as Plaintiffs’ employer, paid

       different wages to employees of opposite sexes; Plaintiff, as a female Labor Crew

       Leader/Euthanasia Technician, held a job that required equal skill, effort, and

       responsibility as a male Labor Crew Leader/Euthanasia Technician, and/or in

       performing the duties of a female “Rescue Coordinator” which required equal skill,

       effort, and responsibility as a male “Rescue Coordinator”; and such jobs were

       actually performed under similar working conditions.

102.   The Equal Pay Act prohibits Defendant’s sex-based wage discrimination between

       men and women who performed jobs that required substantially equal skill, effort,

       and responsibility under similar working conditions. Upon information and belief,

       Defendant Cleveland County discriminated in the payment of wages between its male

       and female employees, in hourly or annual pay, and also with respect to bonuses,

       benefits, insurance, and/or pension, 401(k), and retirement contributions.

103.   Defendant’s unequal payment of wages was not made pursuant to any seniority

       system, merit system, system which measures earnings by quantity or quality of

                                           33


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 33 of 58
       production; or a differential based on any other factor other than sex.

104.   Defendants discriminated against Plaintiffs because Plaintiff Sara Willis filed a

       complaint, grievance, and/or reported to her superiors and/or the Human Resources

       Department, the failure and refusal of Defendants to equalize the pay between male

       and female employees (including Plaintiff’s wages), despite the known and obvious

       disparity and discriminatory practices. Such practice continued unabated until the

       effective termination of Plaintiff Sara Willis, and is believed to be continuing even

       today.

105.   Under the Lilly Ledbetter Fair Pay Act of 2009, each paycheck that contains

       discriminatory compensation is a separate violation regardless of when the

       discrimination began, recognizing the "reality of wage discrimination".

106.   In accordance with Section 706(e) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–

       5(e)) as amended, Defendants’ unlawful employment practices occurred, with respect

       to discrimination in Plaintiff Sara Willis’s compensation in violation of this title,

       when the discriminatory compensation decision or other practice was adopted, when

       Plaintiff became subject to the discriminatory compensation decision or other

       practice, and when Plaintiff was affected by application of a discriminatory

       compensation decision or other practice, including each time her wages, benefits, or

       other compensation was paid in an unequal amount compared to males in the same

       positions and/or performing the same actual job duties as Plaintiff Sara Willis.

107.   Defendant Cleveland County is liable to Plaintiff Sara Willis in the amount of her

       unpaid, unequal wages, including overtime compensation, if applicable, and in an

       additional equal amount as liquidated damages. In addition to any other relief to

                                            34


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 34 of 58
       which said Plaintiff may be entitled, the Defendant County’s liability has accrued,

       and Plaintiff Sara Willis is entitled to, inter alia, the recovery of back pay for up to

       two (2) years preceding the filing of this action.

108.   Plaintiffs are entitled to a judgment for such additional and other legal or equitable

       relief as may be appropriate to effectuate the purposes of the Equal Pay Act,

       including without limitation employment, reinstatement, promotion, and the payment

       of wages lost, and in additional equal amounts as liquidated damages, plus a

       reasonable attorney’s fee to be paid by Defendants, and costs of the action under the

       Equal Pay Act, 29 U.S.C. § 206(d).

                             THIRD CAUSE OF ACTION
                                 (42 U.S.C. § 1983)


109.   Plaintiffs repeat, reiterate and reallege each and every allegation in the preceding

       paragraphs and incorporate the same herein by reference.

110.   Plaintiffs bring this Claim pursuant to 42 U.S.C. § 1983 for violation of rights

       protected by federal law, including the First, Fourth, Fifth, and Fourteenth

       Amendments of the United States Constitution, applicable to the actions of the

       County Defendants described hereinabove (as individuals or corporate entities acting

       under color of state law).

111.   Section 1983 states that "(e)very person who, under color of any statute of any state . .

       ., subjects, or causes to be subjected, any citizen of the United States… to the

       deprivation of any rights, privileges, or immunities secured by the Constitution and

       laws, shall be liable to the party injured…”; Defendants are liable under Section 1983

       for causing Plaintiffs, citizens of the United States, for subjecting Plaintiffs to the

                                            35


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 35 of 58
       deprivation of their constitutional rights.

112.   Under 42 U.S.C. § 1983, the County Defendants are liable to Plaintiffs individually

       and in their official capacities as agents of Cleveland County, North Carolina, and/or

       as official policy makers, officers or principles of such agents/employees,

       supervisors, or animal control officers, acting under color of state law.

113.   The County Defendants violated Plaintiffs’ federal Constitutional rights including,

       but not limited to their rights to free speech on matters of public concern, liberty,

       property, equal protection, due process/law of the land provisions (both procedural

       and substantive) under the federal and state constitutions, and/or as made applicable

       to the States under the 14th Amendment to the U.S. Constitution.

114.   The County Defendants violated the aforementioned constitutional protections by the

       acts, omissions, policies, procedures, customs, usages and/or conduct, set forth

       herein.

115.   Defendant Cleveland County, in addition to being liable/responsible for Defendants

       Cleveland County Public Health Animal Control Services Department, Brian Epley,

       Dorothea Wyant, and Sam Lockridge, and the conduct of other employees or agents

       of the Animal Control Department (whether directly and/or vicariously under the

       doctrines of respondeat superior, agency, or as public policy makers) also violated

       the United States Constitution (federal law and the laws and public policy of the State

       of North Carolina) and acted under color of State law in the following respects:

       a. By allowing Defendants to use their positions in the Cleveland County Public
          Health Animal Control Services Department to foster a sexually hostile work
          environment;

       b. By the unlawful and selective enforcement of the laws and ordinances of
          Cleveland County and abusing their authority to appoint animal control officers
                                             36


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 36 of 58
          (fixing their salaries, allowances and expenses in accordance with e.g., N.C. GEN.
          STAT. §§ 67-30 and 153A-127 et seq.);

       c. By failing to provide adequate hiring, training and/or supervision of the individual
          County Defendants with regard to providing equal and non-discriminatory
          employment, and a safe work environment free of sexual harassment and sexual
          hostility, and by engaging in reckless indifference as to whether wrongful conduct
          occurred, and with regard to the enforcement of the applicable laws, ordinances,
          regulations or policies;

       d. By failing to take actions required or available under said laws and ordinances
          after having actual or constructive knowledge of unlawful activities and a hostile
          work environment, including discipline or remediation after actual knowledge and
          a substantiated investigation of the unlawful conduct reported by Plaintiff, Sara
          Willis;

       e. By otherwise failing to adequately supervise and control a known sexual predator,
          including ratifying or condoning violations of applicable laws and ordinances and
          policies (stated public policy and written County policy) by Defendants Lockridge
          and/or Wyant; and

       f. By failing to adopt and enforce adequate policies and procedures in place for
          policing and monitoring a workplace free of sexual hostility, as entrusted by the
          State of North Carolina.

116.   To the extent Defendant’s actions consisted of private conduct, such acts nonetheless

       constitutes state action under the facts and circumstances herein presented, by virtue

       of being fairly attributable to the State and Cleveland County, because Defendants

       acted together with and obtained significant aid from local and state officials and/or

       because their conduct is otherwise chargeable to Defendants acting as a County of the

       State of North Carolina; there was a sufficiently close nexus with the State so that

       Defendants’ private action in furtherance of an agreement to perform unlawful acts,

       or lawful acts in an unlawful manner was material to the deprivation of Plaintiffs’

       rights, such that Defendants’ conduct may be fairly treated as that of the State itself.

117.   Defendant Eppley so insinuated himself into a position of interdependence with the

       state actors whose conduct was shown to violate the First and Fourth Amendment of
                                            37


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 37 of 58
       the United States Constitution (as incorporated in the Fourteenth Amendment),

       Defendants Lockridge and Wyant, and jointly engaged as state officials in ratifying,

       condoning and/or disregarding prohibited actions, obtaining significant aid and

       authority from the State of North Carolina or state officials; Defendants invoked the

       aid of state officials to take advantage of known and established procedures under the

       law regarding non-discrimination or sexual harassment in the workplace, by using the

       systems created by the State and County whereby state officials are charged with

       handling and addressing sexual harassment, the hostile work environment and the

       safe reporting thereof, by protected communication by Plaintiff Sara Willis of a

       matter of public concern. Defendants were all therefore acting 'under color' of law for

       purposes of 42 U.S.C. § 1983, as willful (and knowing) participants in joint activity

       with Defendant Cleveland County, North Carolina, and their respective agents.

118.   The violations of generally accepted laws, regulations, policies, enforcement, custom

       and practice in this situation were direct and foreseeable results of inadequate

       supervisory and training policies and practices on the part of Cleveland County and

       Cleveland County Animal Control Services Department.            Upon information and

       belief, the actions of Defendants were calculated to and did deprive Plaintiffs of rights

       and privileges protected by state and federal law, including 42 U.S.C. § 1983.

119.   The violations of Plaintiff’s Constitutional rights, abusing generally accepted laws,

       enforcement customs and practices in this situation were direct and foreseeable

       results of unlawful conduct, policies and practices on the part of Defendants.

120.   Upon information and belief, the actions of the individual Defendants were pursuant

       to a policy, custom, practice and/or procedure of the Cleveland County Animal

                                            38


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 38 of 58
       Control Department, its policy making officials, including Defendant Wyant, which

       were calculated to and did deprive Plaintiff of rights and privileges protected by state

       and federal law, including 42 U.S.C. § 1983, or were made by the individual

       Defendants as official policy makers or decision-makers of Defendant Cleveland

       County.

121.   The affirmative decisions of the individual Defendants, as well as the alleged

       omissions were made both personally and as individual policymaking officials on

       behalf of the County, and manifest deliberate indifference to the rights of citizens,

       including Plaintiffs.    The individual Defendants spoke with final policymaking

       authority for the County concerning the alleged unlawful activity which caused the

       particular constitutional or statutory violation at issue.

122.   As a proximate and foreseeable result of Defendants’ violation of Plaintiffs’

       constitutional rights, Plaintiffs have suffered a loss of their property, physical injury,

       severe emotional distress, severe mental anguish and anxiety, depression,

       embarrassment, humiliation, trust in the rule of law, and their peace of mind in

       working in a safe (and non-hostile) work environment, and in lawfully reporting

       sexual abuse and discrimination to their employer and its agents.

123.   As a proximate and foreseeable result of the Defendants’ violations of Plaintiffs’ civil

       and constitutional rights, Plaintiffs have been caused to suffer significant harm and

       damage (physical, financial, and emotional) and are entitled to all equitable and legal

       relief afforded by the law, including an injunction, as well as compensatory and/or

       punitive damages in an amount believed to be in excess of Twenty-five Thousand

       Dollars ($25,000), the costs of this action, and reasonable attorney’s fees from

                                             39


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 39 of 58
       Defendants pursuant to 42 U.S.C. § 1988.

                             FOURTH CAUSE OF ACTION
                                 (42 U.S.C. § 1985)


124.   Plaintiffs repeat, reiterate and reallege each and every allegation in the preceding

       paragraphs and incorporate the same herein by reference.

125.   Upon information and belief, Defendants Lockridge, Wyant, presumably in

       collaboration with Defendants Greer and Eppley (as said defendants’ liability may be

       made to appear) agreed and acted in concert, thereby conspiring for the purpose of

       impeding, hindering, obstructing, or defeating, in some manner, the due course of

       justice in North Carolina, with the intent to deny to Plaintiffs (as County employees,

       and also as taxpayers and citizens of Cleveland County, North Carolina, and the

       United States) their civil rights under the law, the application and enforcement of the

       laws, regulations and policies (including the stated public policy of North Carolina

       and the written policies of the County) and depriving them of their Constitutional

       guarantees to due process and the “law of the land” and/or to injure Plaintiffs, by

       unlawfully abusing Defendants’ authority in knowing or reckless violation of

       Plaintiffs’ civil and constitutional rights, and entitlement to the equal protection of the

       laws, all in violation of 42 U.S.C. § 1985.

126.   To the extent the individual Defendants’ actions were outside the scope and authority

       of their employment or agency for the County, and/or to the extent that the willful,

       intentional and/or unlawful nature of the County Defendants’ actions constitute a

       waiver of (or exception to) the doctrine of “intra-corporate immunity”, then and in

       such event, said individual Defendants and each of them acted jointly in concert with


                                             40


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 40 of 58
       each other and with the other Defendants, and committed the overt acts set forth

       herein, which were done in furtherance of an unlawful agreement under color of state

       law.

127.   The unlawful agreement between Defendants (as said individual defendants’ liability

       may be made to appear), coupled with the acts taken in furtherance thereof,

       constituted a conspiracy which resulted in the deprivation of Plaintiff’s constitutional

       rights, actionable under 42 U.S.C. §§ 1983 and 1985.

128.   Based on discussions with each other, and as communicated to Plaintiff Sara Willis,

       Defendants Lockridge, Wyant (presumably with the consent of and/or in

       collaboration with Defendants Greer and Eppley) agreed, then jointly, and in

       furtherance of their unlawful agreement and conspiracy acted in concert to violate the

       law, ordinances and declarations of public and County policy regarding the proper

       investigation, discipline and remediation due to and arising from substantiated reports

       of sexual harassment, hostile work environment and discriminatory treatment of

       Plaintiffs.

129.   As a proximate and foreseeable result of the said individual Defendants’ conspiracy

       to violate Plaintiffs constitutional rights, and acts taken in furtherance of said

       unlawful conspiracy (as said individual defendants’ liability may be made to appear),

       Plaintiffs have suffered a loss of property, physical injury, severe emotional distress,

       severe mental anguish and anxiety, depression, embarrassment, humiliation, loss in

       trust in the rule of law, and their peace of mind with respect to having a safe (and

       non-hostile) work environment at the County, and in lawfully reporting sexual abuse

       and discrimination to their employer and its agents.

                                           41


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 41 of 58
 130.   As a proximate and foreseeable result of said individual Defendants’ conspiracy to

        violate Plaintiffs’ civil and constitutional rights (as their culpability may be shown),

        Plaintiffs have been caused to suffer significant harm and damage (physical,

        financial, and emotional) and are entitled to all equitable and legal relief afforded by

        the law, including an injunction, as well as compensatory and/or punitive damages in

        an amount believed to be in excess of Twenty-five Thousand Dollars ($25,000), the

        costs of this action and reasonable attorney’s fees from Defendants pursuant to 42

        U.S.C. § 1988.

                      SUPPLEMENTAL STATE LAW CLAIMS

                     PLAINTIFFS’ FIFTH CAUSE OF ACTION
(Violations of the North Carolina Wage and Hour Act, N.C. Gen. Stat. § 95-25.1 et seq.)

 131.   Plaintiff Sara Willis repeats and realleges the allegations contained in the foregoing

        paragraphs as if fully set forth and alleged herein.

 132.   Defendants (specifically including the Defendant Cleveland County) were Plaintiffs’

        employer, as defined by Chapter 95 of the North Carolina General Statutes, the

        “Wage and Hour Act”. See, N.C.GEN.STAT. § 95-25.2(5).

 133.   By charging Mrs. Willis with “sick days” (as opposed to “a leave-of-absence with

        pay”), the County depleted Mrs. Willis wages in the form of “sick pay” or “personal

        time” that was otherwise owed to the employee on the next paycheck following her

        separation from employment, in accordance with the North Carolina Wage and Hour

        Act. See e.g., N.C.GEN. STAT. §§ 95-25.2(16), 95-25.7 and 95-25.22 et seq.

 134.   Mrs. Willis has not received confirmation as to whether she was paid and/or charged

        for personal time (“sick days”) from June 2, 2017 through June 7, 2017, but she

        followed her Employer’s instructions and “called in sick” on those days, as she was
                                             42


   Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 42 of 58
       told to do by Ms. Mauney.

135.   Plaintiff Sara Willis received copies of time sheets for certain pay periods for which

       she received paychecks which had been falsified (reporting time entries that preceded

       her actual employment by the County Defendant), and/or which appear to bear her

       forged signature. Plaintiff Sara Willis kept accurate time sheets for the work she

       performed and never submitted or signed time sheets for any time that she had not

       actually worked for the County Defendant, and she never signed any such fabricated

       and/or forged time sheets, which upon information and belief were fraudulently

       prepared, submitted and signed by unknown agents or employees of the Defendant

       County.

136.   Defendants violated the provisions of the applicable laws under the Wage & Hour

       Act by failing and refusing to properly calculate and pay wages (not reasonably in

       dispute) to Plaintiff in the form of Plaintiff’s accrued “sick pay” (or “personal time

       off”), vacation time and benefits, severance (or other forms of calculation) as defined

       by the Wage & Hour Act of North Carolina. See, N.C.GEN.STAT. § 95-67 (“Payment

       to separated employees”), 95-25.12 (“Vacation pay”), 95-25.22 (“Recovery of unpaid

       wages”).

137.   Defendants further deprived Plaintiff of wages due under the Wage and Hour Act by

       Defendant’s repeated failure and refusal to pay Plaintiff her due wages, having had

       the obligation to equalize pay for those in comparable positions, in refusing to

       provide benefits and timely requested promotion and/or fair compensation, in failing

       to repay Plaintiff’s accrued “sick pay” (or “personal time off”) payments or other

       compensatory benefits due on or before the next regular payday following Plaintiff’s

                                           43


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 43 of 58
       termination, and in failing to offer the same level of compensation and benefits

       provided to similarly classified and qualified (male) employees in the capacity of

       “Rescue Coordinator”, in accordance with the representations, employment

       agreement and/or policies and practices of Defendant County due to Plaintiff on the

       first regular payday after the amount had become calculable under N.C.GEN.STAT. §

       95-25.7.

138.   As a result of the violations of the North Carolina Wage and Hour Act (which were

       not made in good faith and were known by the County to be violations), Defendant is

       liable to Plaintiff as an employee affected in the amount of her unpaid wages, unpaid

       vacation time, or unpaid amounts due under the employment agreement and/or the

       applicable law (including incentive payments and other compensation for labor or

       services rendered by Plaintiff as determined on a time, task, job or other basis of

       calculation), as the case may be, plus interest at the legal rate set forth in

       N.C.GEN.STAT. 24-1, from the date each amount first came due, as well as liquidated

       damages (in an amount equal to the amounts found to be due), plus costs and

       attorney’s fees, as allowed by N.C.GEN.STAT. § 95-25.22.

                       PLAINTIFF’S SIXTH CAUSE OF ACTION
                  (Negligent Hiring, Training, Supervision and Retention)

139.   The Plaintiffs repeat, reiterate and reallege each and every allegation contained in the

       preceding paragraphs and incorporate the same herein by reference.

140.   Upon information and belief, Defendants (particularly including Defendant Cleveland

       County) negligently failed to train and/or supervise its employees and supervisors,

       (particularly including Defendants Lockridge, Wyant and Human Relations

       employees, such as Ms. Mauney) sufficiently to meet the minimum standards for in-
                                           44


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 44 of 58
       service training for supervisors of a County Department, including responding to, and

       investigating known or reported claims of sexual harassment, sex-based

       discrimination and a hostile working environment, as well as in communicating

       discipline or other remedial measures, in breach of the duty of care reflected in

       applicable state and federal law.

141.   Upon information and belief, Defendants Cleveland County and its Animal control

       Department and/or Defendants Greer, as its Director and Defendant Eppley as the

       County Manager, negligently failed to train and/or supervise the individual

       Defendants, sufficiently to meet the minimum standards for such Department’s

       officers, agents or employees, supervisors and Human Relations employees, including

       responding to, and investigating known or reported claims of sexual harassment, sex-

       based discrimination, giving proper promotions and wages, and a hostile working

       environment, as well as in communicating discipline or other remedial measures, in

       breach of the duty of care reflected in applicable state and federal law.

142.   Upon information and belief, Defendants failed to properly screen applicants, train

       and/or supervise persons for positions involving supervision and handling known or

       reported instances of e.g., sexual harassment, employment discrimination, hostile

       work environment and wage and hour compliance, and/or failed to properly train and

       supervise said personnel (specifically including but not limited to the individual

       defendants), while authorizing and encouraging them to assess, investigate confront,

       discipline, and to properly effectuate and communicate remedial measures, including

       to Plaintiffs, in violation of the known rights of employees, including Plaintiffs, under

       the laws and Constitution of the United States and of North Carolina.

                                            45


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 45 of 58
143.   Further, Defendants knew or should have known of the inadequacy of the training,

       and of the individual defendants’ inability to properly execute their aforestated duties

       arising out of or relating to allegations of (or known facts and circumstances

       indicative of) unlawful discrimination, unfair wage practices and a sexually hostile

       work environment (including sexual harassment). Nonetheless, Defendants retained

       the services of the individual defendants, and exposed the public, specifically

       Plaintiffs, to said negligently hired, trained, supervised, and/or retained employees.

144.   As a result of the negligence of Defendants (including Cleveland County and its

       Animal Control Department) in hiring, training, supervising, and retaining the

       individual defendants (particularly Defendants Lockridge and Wyant and individuals

       in the County’s Human Relations Department such as Ms. Mauney), the Plaintiffs

       were injured and damaged, and are entitled to compensatory damages in an amount

       believed to be in excess of $25,000..


                   PLAINTIFFS SEVENTH CAUSE OF ACTION
                        (Infliction of Emotional Distress)

145.   The Plaintiffs repeat, reiterate and reallege each and every allegation contained in the

       preceding paragraphs and incorporate the same herein by reference.


                      Negligent Infliction of Emotional Distress:

146.   Defendant Cleveland County was negligent in its failure to properly train and/or

       supervise its employees, including Plaintiff’s superiors and the individual supervisors

       and management personnel identified hereinabove.

147.   The Defendant County engaged in negligent conduct in that it:

       a. failed to notice or observe the above-recited unlawful employment practices;

                                            46


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 46 of 58
       b. neglected to take effective action to stop the disparate treatment and

          discrimination after said Defendant knew, or should have known, that its conduct

          was wrongful and would continue to cause Plaintiffs severe emotional distress;

       c. failed to properly calculate and pay salary and compensation due to Plaintiff Sara

          Willis, despite having paid said Plaintiff’s counterparts and comparators more for

          the same work, and after having actual and constructive notice of the disparity, as

          well as the reported oversight, discrimination, errors and defalcation; and

       d. neglected to offer Plaintiff a promotion, although Plaintiff applied for and was

          qualified for promotion under the Defendant’s promotion policy and job

          performance.

148.   Defendant was negligent in other ways, subject to further investigation and discovery,

       as may be shown at the trial of this action. As a result of the negligent actions of the

       Defendant County, Plaintiffs did, in fact, suffer severe emotional distress, including

       recognized and diagnosable medical/psychological conditions (such as “Somatization

       Disorder”, anxiety, depression, or other recognized emotional distress) believed to

       have been caused, aggravated and/or exacerbated by the stress and hostile work

       environment fostered and maintained by the Defendant County (causing more than

       mere temporary fright or anxiety, disappointment or regret), as may be recognized

       and diagnosed by medical providers and/or qualified expert witnesses).

149.   As a result of Defendant’s negligence, Plaintiff has suffered the indignities of

       humiliation, embarrassment, mental suffering and/or emotional distress, severe

       emotional harm, all to her detriment and damage in a sum in excess of Twenty-five

       Thousand Dollars ($25,000.00).

                                           47


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 47 of 58
            Reckless and/or Intentional Infliction of Emotional Distress

150.   Plaintiff repeats, reiterates and realleges each and every allegation contained in the

       above paragraphs and incorporates the same herein by reference.

151.   The aforesaid actions by the individual Defendants (particularly including Defendants

       Lockridge and/or Wyant) constitute extreme and outrageous conduct indicating a

       reckless indifference to the likelihood that such conduct would cause severe

       emotional distress.

152.   As a result of the aforestated willful and intentional actions of said individual

       Defendants (as their culpability may be shown), Plaintiffs did, in fact, suffer severe

       emotional distress, including recognized and diagnosable medical/psychological

       conditions (such as “Somatization Disorder”, anxiety, depression, or other recognized

       emotional distress) believed to have been caused, aggravated and/or exacerbated by

       the acts of intentional sexual harassment, discrimination, creating and imposing

       conditions of a hostile work environment disregarded, condoned (or concealed from)

       the Defendant County (causing more than mere temporary fright or anxiety,

       disappointment or regret), as may be recognized and diagnosed by medical providers

       and/or qualified expert witnesses.

153.   The individual Defendants’ liability is direct and vicarious and the Defendant

       County’s liability vicarious, to the extent that their or its agents’ actions were all

       condoned and/or ratified by Defendant’s Directors, Executive Officers and/or official

       policy makers.

154.   As a proximate result of Defendants’ intentional infliction of emotional distress,

       Plaintiffs have suffered severe emotional harm and mental distress, embarrassment,

                                            48


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 48 of 58
       humiliation, and pain and suffering, all to their damage in a sum in excess of Twenty-

       five Thousand Dollars ($25,000.00).


                   PLAINTIFFS EIGHTH CAUSE OF ACTION
                            (Wrongful Discharge)

155.   Plaintiffs repeat, reiterate and reallege each and every allegation contained in the

       above paragraphs and incorporate the same herein by reference.

156.   The Defendant County discriminated in its “at will” employment of Plaintiff Sara

       Willis, on account of her sex (“female”).

157.   Sex and/or the retaliation for reporting unlawful sexual harassment, discrimination

       and/or a sexually hostile work environment was a substantial motivating factor in the

       decisions of Defendants in instructing her to take “sick leave” pending the

       investigation of her complaints; in paying her (and other females) less than their male

       counterparts for the same work; in in refusing proper promotions or wages (although

       Plaintiff Sara Willis was a qualified, eligible applicant under the law, the public

       policy of North Carolina and the employer’s stated policies); in systematically

       increasing her workload to include the duties of a “Rescue Coordinator” without

       commensurate job title or wages; threatening and ultimately terminating Plaintiffs’

       employment following reports of such unlawful activities and conditions, in accepting

       Plaintiffs’ notice of termination having miscommunicated and/or failed to implement

       proper discipline or remedial measures following Plaintiff Sara Willis’s substantiated

       charges of sexual harassment, discrimination, unequal pay and/or a pervasively

       hostile work environment.

158.   The law and stated public policy of North Carolina prohibits discrimination in

                                           49


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 49 of 58
       employment on account of sex. (See, e.g., N.C.GEN.STAT. §§ 95-151, 95-241, and

       143-422.2; Coman v. Thomas Mfg. Co., 325 N.C. 172, 178, 381 S.E.2d 445, 449

       (1989) (“violation of federal law… offend[s] the public policy of North Carolina”)

       approving and adopting language from, Sides v. Duke University, 74 N.C. App. 331,

       328 S.E.2d 818, disc. rev. denied, 314 N.C. 331, 333 S.E.2d 490 (1985) (“no right to

       terminate …a contract [at will] for an unlawful reason or purpose that contravenes

       public policy”); see also, 42 U.S.C. § 2000e, et seq.; U.S. CONST. AMEND. XIV).

159.   Plaintiff suffered the adverse employment actions (previously stated instances of

       discrimination culminating in termination of her employment) contrary to both state

       and federal law and in violation of North Carolina’s established public policy

       prohibiting the discharge of an at-will employee when the employee’s sex (or

       reporting of unlawful actions and/or conditions) is a substantial factor in the decision.

       (Plaintiffs further incorporate by reference all allegations and claims set forth

       hereinabove in Plaintiff’s federal claims as if fully set forth herein in further support

       of her supplemental state law causes of action.)

160.   Plaintiffs suffered substantial injury and damages (economic, emotional, and social)

       proximately caused by unlawful sexual discrimination, and the hostile work

       environment created, condoned, and tolerated by the Defendant County, in the form

       of lost wages, social security, pension, seniority and fringe benefits, continued

       employment, comprehensive compensation including base compensation, salary,

       bonuses, incentive pay, vacation pay, and/or other benefits due her as a result of the

       employment relationship and/or under the contract of employment.

161.   As a further direct and proximate result of said wrongful discharge and unlawful

                                            50


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 50 of 58
       employment practices, Plaintiffs have suffered the indignities of retaliation,

       humiliation, embarrassment, mental suffering and/or emotional distress.

162.   As a further direct result of said breach and/or unlawful employment practices,

       Plaintiffs have been damaged in their ability to support themselves and their family,

       to protect their health with medical insurance (and access to medical services), harm

       to employability and earning capacity, painful embarrassment among friends and

       coworkers, damage to good reputations, and disruption of their personal life, which

       included long term employment with the Defendant County.

163.   As a result of wrongful discharge, Plaintiffs have been injured and damaged in an

       amount in excess of Twenty-five Thousand Dollars ($25,000.00).


                        PLAINTIFFS NINTH CAUSE OF ACTION
                                (Loss of Consortium)

164.   The Plaintiffs repeat, reiterate and reallege each and every allegation contained in the

       preceding paragraphs and incorporate the same herein by reference.

165.   Prior to the events and dates set out above Plaintiffs enjoyed a happy marriage and

       had a united family. The Plaintiffs enjoyed the love and affection of each other and

       reasonably anticipated many more years of conjugal happiness.

166.   As a direct result of the joint and concurrent intentional, reckless, and/or negligent

       acts of the Defendants named herein, Plaintiffs were injured as set forth above and

       were unable to function in their full capacities as marriage partners and have thereby

       been deprived of the society, companionship, sexual fulfillment and affection to

       which they were entitled without interference from Defendants.




                                           51


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 51 of 58
167.   As a result of Defendants’ conduct, Plaintiffs suffered a loss of consortium and are

       entitled to recover compensatory damages in an amount believed to be in excess of

       $25,000.

                     PLAINTIFFS TENTH CAUSE OF ACTION
                              (Punitive Damages)

168.   Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

       above paragraphs and incorporates the same herein by reference.

169.   The aforesaid unlawful conduct was “willful” since Defendants’ supervisory and

       management staff intentionally and knowingly created, tolerated, condoned, ratified,

       aided and/or abetted the aforesaid sexual harassment, discrimination, disparate

       treatment, pervasively hostile work environment and/or retaliatory motivated

       discharge from employment on account of sex.

170.   The individual Defendants Lockridge and Wyant, and the Defendant County through

       Defendant’s officers, directors, or managers, jointly and severally participated in or

       condoned outrageous, willful, wanton, malicious, and egregiously wrongful conduct,

       as aforesaid (including the harassing interference with, hostile environment

       surrounding, and wrongful termination of Plaintiffs’ employment), which said

       Defendants intended, knew, or should have known was reasonably likely to result in

       injury, damage, or other harm and which was in flagrant and reckless disregard of the

       rights of the Plaintiffs and others.

171.   Said Defendants’ conduct was a direct and proximate cause of the injuries, damages

       and harm suffered by Plaintiffs.

172.   Punitive damages are available for a violation of Title VII of the Civil Rights Act of

       1964 when a complaining party demonstrates that a Defendant engaged in a
                                              52


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 52 of 58
       discriminatory practice or discriminatory practices with malice or with reckless

       indifference to the federally protected rights of an aggrieved individual. (See, 42

       U.S.C.S. § 1981a(b)(1).) Defendant’s conduct was undertaken with "malice" and

       "reckless indifference" because of the employer's actual knowledge that it may have

       been acting in violation of federal law, particularly after Plaintiff complained of and

       reported such violations.

173.   As Defendants’ extreme and outrageous conduct toward Plaintiffs was improperly

       motivated, and was intentional, willful, wanton, and egregiously wrongful, Plaintiffs

       are entitled to recover punitive damages in an amount to be determined by the trier of

       fact as a traditional form of relief offered in the courts of law (both state and federal),

       in accordance with federal statutory law and/or Chapter 1-D of the North Carolina

       General Statutes.

                      PLAINTIFFS ELEVENTH CAUSE OF ACTION
                   (Claim for Declaratory Relief as Against All Defendants)

174.   The allegations of the preceding paragraphs are incorporated herein by reference as if

       fully set forth.

175.   The United States District Court for the Western District, as a court of record within

       its respective jurisdiction, and as a court of the United States, upon the filing of an

       appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought.

       Plaintiffs hereby seek such a declaration to have the force and effect of a final

       judgment or decree, reviewable as such, declaring the rights, status, and other legal

       relations of all the parties hereto, in accordance with 28 U.S.C. § 2201 (and/or

       N.C.GEN.STAT. § 1-253).
                                             53


  Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 53 of 58
   176.    The parties are all person whose rights, status or other legal relations are affected by a

           statute, ordinance, policy, custom, usage, or contract/conditions of employment.

           Plaintiffs seek to have determined questions of construction or validity of the actions,

           omissions and/or policies of Defendants, and/or of Cleveland County’s Insurance

           Policy as to coverage for indemnification or defense of Plaintiffs’ claims, and arising

           under the documents, pleadings, administrative regulations, laws, statutes, ordinances,

           employment conditions or contracts related to the parties and the actions set forth

           herein.

   177.    Plaintiffs seek a declaration of rights, status, or other legal relations with respect to

           their liberty, property, statutory and constitutional rights, privileges, immunities, and

           authorities, as to each party hereto, pursuant to 28 U.S.C. § 2201 and Rule 57 of the

           Federal Rules of Civil Procedure.



        WHEREFORE, Plaintiffs, Sara E. Willis and husband, Brian Willis respectfully

requests that this Court provide the following equitable and legal relief:

  1.    A judgment against Defendants jointly and severally (as their liability may be made to

        appear) awarding all applicable legal and equitable relief available under Title VII of the

        Civil Rights Act of 1964 as amended (42 U.S.C. § 2000e et seq.), including an award of

        appropriate (non-duplicative) compensatory damages (including back pay, future

        earnings, front pay (in lieu of reinstatement and reimbursement) for all income and fringe

        benefits lost as a result of unlawful conduct by Defendants, plus interest, so as to render

        Plaintiffs whole for unlawful discrimination based on sex (including hostile workplace

        claims and claims for retaliatory discharge); for permanent injunctive relief as may be

                                                 54


       Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 54 of 58
      appropriate, prohibiting Defendants from further acts of sexual harassment,

      discrimination, or maintenance of a hostile work environment; and mandating

      reinstatement of Plaintiffs’ employment (in lieu of front pay, as may be elected by

      Plaintiff following a trial by jury) for Defendants’ unlawful discrimination based on

      Plaintiff Sara Willis’s sex in violation of Title VII and 42 U.S.C. § 2000e et seq., under

      Plaintiffs’ First Cause of Action;

2.    A judgment against Defendant Cleveland County awarding Plaintiff Sara Willis all (non-

      duplicative) compensatory damages, statutory damages, and liquidated damages, in such

      amount as she is found to be entitled by the finder of fact, plus costs, interest and

      attorney’s fees as allowed by law, together with all equitable relief deemed to be

      necessary and sufficient in the discretion of the court and as authorized by law for said

      Plaintiff’s claims for Violation of the Equal Pay Act of 1963 – 29 U.S.C. §206(b) (as

      amended by the Lilly Ledbetter Fair Pay Act of 2009) under Plaintiffs’ Second Cause of

      Action;

3.    A judgment against Defendants jointly and severally (as their liability may be made to

      appear) awarding all applicable legal and equitable relief available under 42 U.S.C. §§

      1983, including an award of appropriate (non-duplicative) compensatory damages as a

      result of unlawful conduct by Defendants so as to render Plaintiffs whole for the

      deprivation of rights guaranteed by the United States Constitution and laws, plus interest,

      and for permanent injunctive relief as may be appropriate, prohibiting Defendants from

      further unlawful and discriminatory acts, including an award of the costs of this action

      and reasonable attorney’s fees from said Defendants pursuant to 42 U.S.C. § 1988, under

      Plaintiffs’ Third Cause of Action;

                                              55


     Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 55 of 58
4.    A judgment against the individual Defendants, jointly and severally (as their liability may

      be made to appear) awarding all applicable legal and equitable relief available under 42

      U.S.C. §§ 1985, including an award of appropriate (non-duplicative) compensatory

      damages as a result of unlawful conduct by Defendants so as to render Plaintiffs whole

      for the conspiracy to deprive Plaintiffs of rights guaranteed by the United States

      Constitution and laws, plus interest, and for permanent injunctive relief as may be

      appropriate, prohibiting Defendants from further unlawful and discriminatory conspiracy,

      agreements and/or acts in furtherance thereof, including an award of the costs of this

      action and reasonable attorney’s fees from said Defendants pursuant to 42 U.S.C. § 1988,

      under Plaintiffs’ Fourth Cause of Action;

5.    A judgment against Defendant Cleveland County, for all compensatory damages,

      statutory damages, and liquidated damages, in such amount as Plaintiff Sara Willis is

      found to be entitled by the finder of fact, plus costs, interest and attorney’s fees as

      allowed by law, together with all equitable relief deemed to be necessary and sufficient in

      the discretion of the court and as authorized by law for Plaintiff Sara Willis’s claims for

      the Defendant County’s Violation of the North Carolina Wage and Hour Act (General

      Statutes Chapter 95) under Plaintiff’s Fifth Cause of Action;

6.    A judgment against Defendant Cleveland County awarding all applicable legal and

      equitable relief available including an award of appropriate (non-duplicative)

      compensatory damages proximately caused by said Defendant’s negligent, hiring,

      training, supervision and/or retention under Plaintiffs’ Sixth Cause of Action;

7.    A judgment against Defendants jointly and severally (as their liability may be shown) for

      compensatory damages in such amount as Plaintiff is found to be entitled by the finder of

                                              56


     Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 56 of 58
      fact, together with interest for her claims for Defendant’s Negligent Infliction of

      Emotional Distress or Reckless/Intentional Infliction of Emotional Distress, as properly

      found by a jury under Plaintiff’s Seventh Cause of Action;

8.    A judgment against Defendant Cleveland County (as Plaintiffs’ employer) for

      compensatory damages in such amount as Plaintiffs may be found to be entitled by the

      finder of fact, together with interest for her North Carolina common law claim for

      Wrongful Discharge from employment under Plaintiffs’ Eighth Cause of Action;

9.    A judgment against Defendants jointly and severally (as their liability may be shown) for

      compensatory damages in such amount as Plaintiffs may be found to be entitled by the

      finder of fact, together with interest for their claims for Loss of Consortium as properly

      found by a jury under Plaintiff’s Ninth Cause of Action;

10. A judgment against Defendants as a result of their respective liability and culpability (as

      their liability may be shown) due to egregiously wrongful, willful, intentional and/or

      malicious conduct, for exemplary or punitive damages in such amount as may be

      determined in the discretion of the jury in accordance with applicable federal law, and the

      statutory, constitutional, and/or common laws of the State of North Carolina under

      Plaintiff’s Tenth Cause of Action;

11. Plaintiffs are entitled to the judgment of the court, declaring the rights and other legal

      relations of all interested parties, and seek such declaration, whether or not further relief

      is or could be sought. Plaintiffs hereby seek such a declaration to have the force and

      effect of a final judgment or decree, reviewable as such, declaring the rights, status, and

      other legal relations of all the parties hereto, in accordance with 28 U.S.C. § 2201 (and/or

      Chapter 1, Article 26 of the North Carolina General Statutes (N.C.GEN.STAT. § 1-253)

                                               57


     Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 57 of 58
       and Rule 57 of the Federal Rules of Civil Procedure, declaring the rights and duties of the

       parties to this action under Plaintiffs’ Eleventh Cause of Action;

  12. Plaintiffs hereby demand a trial by jury on all issues so triable;

  13. Plaintiffs pray for the costs of this action and a reasonable attorney’s fee to be awarded to

       Plaintiffs as the prevailing party and as allowed by applicable state or federal law; and

  14. Plaintiffs demand all other available, additional or alternative relief that the United States

       District Court deems to be appropriate and just.


This the 17th day of October, 2018.

                                      GRAY, LAYTON, KERSH, SOLOMON,
                                       FURR & SMITH, P.A.


                                      /s/ William E. Moore, Jr._______
                                      William E. Moore, Jr.
                                      NC State Bar # 9962
                                      516 South New Hope Road
                                      P.O. Box 2636
                                      Gastonia, NC 28053
                                      Telephone: (704) 865-4400
                                      Direct Dial: (704) 790-6001
                                      Facsimile: (704) 866-8010
                                      Email: bmoore@gastonlegal.com
                                      Attorney for Plaintiffs Sara Willis and Brian Willis




                                                58


      Case 1:18-cv-00292-MR-WCM Document 1 Filed 10/17/18 Page 58 of 58
